Appellant was convicted of burglary, and his punishment assessed at two years in the State penitentiary.
The only question that need be considered is, did the court err in admitting the confession of appellant? The State witness Bowen was a detective, and had been a policeman. Obtaining a description of the property burglarized from the Dodic store, he met a boy with a coat stolen — not, however, from the store. On asking where he got it, he was carried by the boy to appellant, as the one from whom he received it. While questioning appellant about it, he recognized the pants and shoes then worn by appellant as the Dodic goods, and charged him with the theft. Appellant admitted he had burglarized the store by going in over the transom. The witness says: "I had not arrested him at this time, nor informed him I intended to arrest him. I wanted to investigate the matter before I arrested him. I did not tell him I was an officer. I went there to arrest him, if identified by the boy as the one he got the coat from. I did not intend to let him go, and at no time after I came in his presence would I have permitted him to escape." Appellant insists that this purpose was in itself an arrest. The proposition contended for seems to be, that no policeman or detective or other officer can receive the confession of a criminal who may know or have reason to believe he is such. Such is not the law. There is no evidence here showing that appellant was under arrest at the time of making the confession, and the court did not err in admitting it. Williams v. The State, 19 Texas Cr. App., 279.
Judgment is affirmed.
Affirmed.
Judges all present and concurring.